Citation Nr: 0336727	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-01 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1989 to September 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in San Diego, California.


FINDINGS OF FACT

1.   In April 1997 rating decision, the RO denied entitlement 
to service connection for a neuropsychiatric condition.  The 
veteran was advised of his procedural and appellate rights by 
an April 1997 letter; the veteran did not initiate an appeal.

2.  The evidence submitted since the April 1997 rating 
decision pertinent to the claim for service connection for 
post-traumatic stress disorder (PTSD) bears directly and 
substantially on the specific matter under consideration and 
is not cumulative and redundant; it is, in combination with 
other evidence, so significant that it must be considered in 
order to finally decide the merits of the claim.


CONCLUSION OF LAW

1.  The April 1997 RO decision, which denied service 
connection for a neuropsychiatric condition, is final.  
38 U.S.C. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1996).

2.  New and material evidence has been submitted since the 
April 1997 RO decision pertinent to the claim of service 
connection for PTSD and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156  (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2003).  
The new legislation provides for, among other things, notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to implement the provisions of the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These 
regulations state that the provisions merely implement the 
VCAA and do not provide any additional rights.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
September 2001 rating decision, the December 2001 Statement 
of the Case, and the November 2002 Supplemental Statement of 
the Case, the RO provided the veteran with the applicable law 
and regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  The RO sent a letter to 
the veteran dated in April 2001 that advised him of what the 
responsibilities of the VA and the veteran are in developing 
the record.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In regard to the March 2001 letter, the RO directed 
the veteran to send in any additional information or evidence 
in support of his claim by a specific date (approximately 60 
days from the date of the letter).  The RO stated, "If the 
information or evidence is received within one year, we may 
be able to pay you from the date we received your claim."  
Although the letter did not unequivocally advise the veteran 
that he had a full year to provide additional information or 
evidence, the RO did indicate a favorable outcome was still 
possible within that time.  The Board also notes that the 
veteran did submit additional evidence as late as December 
2002.  These advisements are in compliance with current 
statutes.  See Veterans Benefits Act of 2003, P.L. 108- 183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____) (permits VA to adjudicate a claim within a 
year of receipt.)  This provision is retroactive to November 
9, 2000, the effective date of the VCAA.   

Accordingly, with respect to the duty to assist, the Board 
finds that the evidence of record, which includes private 
medical records, is sufficient to dispose of the issue of new 
and material evidence to reopen the service connection claim 
for PTSD.  Since the RO has also provided all required notice 
and assistance to the veteran, the Board finds that there is 
no prejudice in proceeding with the claim at this time.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The April 1997 rating decision denied the service connection 
claim for a neuropsychiatric condition, noting that the 
evidence did not establish a diagnosis of a chronic 
psychiatric disorder related to active service.  

At the time of the April 1997 rating decision, the record 
included copies of
service medical records, a VA application for compensation 
dated in January 1997, and a VA compensation and pension 
(C&P) mental examination from March 1997.

Service medical records established a history of alcoholism 
and treatment in the Naval Alcohol Rehabilitation Center.  
The VA C&P mental examination report indicated the veteran 
did not have PTSD.   The examiner found that the veteran had 
an alcohol dependency in remission for over 100 days, EPTE 
(existed prior to enlistment), polysubstance abuse, currently 
in remission, EPTE, and a mixed personality disorder with 
passive/aggressive and narcissistic features.

Since the April 1997 rating decision the veteran has 
submitted evidence of treatment by F.K., M.D. from December 
2001 through March 2002.  According to Dr. K, the veteran's 
chief complaint was that his military career that ended in 
September 1996 and that he was hazed by other residents.  The 
veteran reported that he was paranoid and "on the edge" 
since 1996.  He stated he had a hard time having to go over 
the trauma.  He reported having flashbacks once a week, 
nightmares of something bad happening to him, hypervigilance, 
an increased startle response (e.g., he asked co-worker to 
whistle before coming into his space), mood swings, 
occasional irritability, occasional fatigue, and social 
isolation.  The veteran reported a history of hospitalization 
at a St. Louis hospital for cocaine in 1988, at a U.S. Naval 
Hospital for depression in 1996, and at a Naval Alcohol 
Rehabilitation Center at Miramar for alcohol in July 1996.  
Following a mental status evaluation the diagnosis was PTSD 
and rule out panic disorder with agoraphobia.  

 The veteran submitted a statement dated in December 2002, 
indicating that his stressor was being victimized by hazing, 
perpetrated by three sailors, including SN H.  The veteran 
reported that all three sailors were residents of DAPA during 
his stay.

The Board finds that Dr. K's treatment notes are new and 
material to the issue under consideration in that the records 
reflect a current diagnosis of PTSD.  The veteran contends 
that his PTSD is secondary to an assault that occurred while 
he was in the Naval Alcohol Rehabilitation Center in 1996.  
He has repeatedly given a history of this stressor since 
shortly after his separation from service.  He relates the 
event on his January 1997 C&P application, during the March 
1997 C&P mental examination, and in a subsequent statement in 
December 2002.  For the limited purpose of determining 
whether new and material evidence has been submitted in the 
instant case, the Board will assume that the evidence 
submitted by and on behalf of the claimant must be presumed 
to be credible.  King v. Brown, 5 Vet. App. 19 (1993).  Dr. 
K's record of a current PTSD diagnosis bears directly and 
substantially on the issue of service connection for PTSD and 
in combination with other evidence, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened. 


ORDER

New and material evidence has been received and the claim for 
service connection for post-traumatic stress disorder is 
reopened and to this extent only, the appeal is granted.  


REMAND

The veteran contends that his in-service stressor is 
harassment or personal assault, in essence, a noncombat 
stressor.  Regarding noncombat stressors, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that "credible 
supporting evidence" means that the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor; nor can credible supporting evidence 
of the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Evidence from other sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Statements from family members, 
roommates, fellow service members, or clergy are some 
examples of such evidence.  Evidence of behavior changes 
following the claimed assault is another type of relevant 
evidence.  See 38 C.F.R. § 3.304(f)(3) (2003).  Records 
indicate that the veteran had hospitalizations from either 
1984 or 1988, and twice in 1996, which could present evidence 
pertinent to this matter.   The Board is unable to locate 
clinical notes or discharge summaries pertaining to the 
referenced hospitalizations.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any post-traumatic 
stress disorder.  He should indicate 
whether the treatment was provided on an 
inpatient or outpatient basis and the 
approximate dates of all such treatment.  
After obtaining any necessary 
authorization, the RO should obtain any 
such relevant records and associate them 
with the claims folder.

2.  The veteran should be requested to 
provide as much specific information as 
feasible, including identifying 
information, dates and addresses, 
concerning his reported treatment for 
cocaine in 1984 and/or 1988.  The RO 
should then take appropriate action to 
obtain such records.   

3.  The RO should request the clinical 
records and discharge summaries from the 
National Personnel Records Center, St. 
Louis, Missouri, or any other 
appropriate agency, for inpatient 
treatment at the U.S. Naval Hospital in 
Balboa in 1996 and the Naval Alcohol 
Rehabilitation Center Miramar in July 
1996.

4.  The RO should request from the 
veteran a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the 
stressor he alleges occurred in service.  
The RO's inquiry should include all the 
possible collateral sources listed in 
38 C.F.R. § 3.304(f)(3).  The veteran 
should be advised that this information 
is vitally necessary to obtain 
supportive evidence of the stressful 
event and that he must be as specific as 
possible because without such details an 
adequate search for supporting 
information cannot be conducted.  Of 
particular significance is any 
information that would assist in 
locating his former roommate, or any 
other service members who were allegedly 
assaulted by the same perpetrator or 
witnessed the assault on the veteran.

5.  Thereafter, the RO should request 
any supporting evidence from alternative 
sources identified by the veteran.  The 
RO should review the file and prepare a 
summary including all associated 
documents and then make a specific 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) 
(2003), with respect to whether the 
veteran was exposed to a stressor, or 
stressors, in service, and, if so, what 
was the nature of the specific stressor 
or stressors established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

6.  After the foregoing development has 
been completed to the extent possible, 
and if it is determined that there is 
credible supporting evidence that the 
claimed stressor actually occurred, the 
RO should arrange for the veteran to be 
afforded a VA psychiatric examination by 
a psychiatrist who has not previously 
examined him to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are 
satisfied (current regulations require a 
diagnosis of PTSD in conformance with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted.  
The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must reflect a review of 
pertinent material in the claims folder.  
The examiner should integrate all 
previous psychiatric findings and 
diagnoses with current findings to 
obtain an accurate picture of the 
veteran's psychiatric status.  The 
examiner should be informed of the 
stressor(s) that have been verified.  
The examiner should be requested to 
provide an opinion as to whether the 
veteran has PTSD related to his military 
service, and whether a diagnosis of PTSD 
is supportable solely by the stressor(s) 
that have been supported in the record.

The examiner should also be requested to 
state whether the diagnostic criteria 
for PTSD contain objective or subjective 
elements.  If there are objective 
elements that can be independently 
verified without reliance upon the 
credibility of the statements of the 
individual under examination, those 
elements should be identified and the 
examiner should indicate whether the 
presence of those elements alone would 
support the diagnosis.  If there are 
subjective elements to the diagnosis, 
the examiner should state whether these 
elements could be verified in the 
examination setting or by evidence of 
record, or by any other means, without 
relying upon the credibility of the 
reports of the subjective symptoms by 
the individual claiming to have PTSD.

If the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

7.  The veteran is advised that failure 
to report for the scheduled examination 
may have adverse consequences to his 
claim as the information requested on 
this examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).
		
8.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
post-traumatic stress disorder.  
Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The veteran need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



